The opinion of the court was delivered by
Mr. Justice McTver.
The demandant filed her petition in the Court of Probate for the County of Richland, claiming dower in a certain lot of land in the city of Columbia, of which the *374defendant is in possession. After hearing the evidence adduced by the demandant, the judge of probate rendered his decree, dismissing the petition upon the ground that the demandant had failed to show seizin in her deceased husband during the coverture. From this decree, demandant appealed to the Circuit Court upon the grounds set out in the “Case,” and that appeal was heard by his honor, Judge Kershaw, who, after stating that all the exceptions were waived except those “which raise the question, whether there was sufficient evidence before the Probate Court to make out a prima facie case of seizin in demandant’s husband during coverture, so as to require respondent to introduce his evidence in defence, if he has any,” held that the testimony was sufficient to establish such a prima facie case as would, unless rebutted, entitle the demandant to dower. He, therefore, rendered judgment, reversing the decree of the judge of probate, and remanding the case to the Court of Probate, “in order that respondent may introduce his evidence in defence, if he have any, arid for such other proceedings as may be proper.”
From that judgment the defendant appeals to this court upon the grounds set out in the record, which, however, make the single question, whether the Circuit Judge erred in holding that the testimony adduced by the demandant w7as sufficient to make out such a prima facie case of seizin in the husband during coverture, as would, if not rebutted, entitle the demandant to dower.
During the argument here, an inquiry was suggested by one of the members of the court, as to whether the judgment of Judge Kershaw was appealable, inasmuch as it remanded the case for a further hearing by the Court of Probate, and this was argued by counsel. The decree of the judge of probate practically amounted to a non-suit for want of any evidence to establish one of the material issues in the case, so that the appeal from the judgment of Judge Kershaw, reversing the decree of the judge of probate, in effect presents the question, whether the judge of probate erred in granting the non-suit — if that expression can be applied to a proceeding in the Court of Probate. In this view, we cannot say that the judgment of Judge Kershaw is not appealable, though we are inclined to think that, with a view to avoid multiplicity of appeals and consequent delay and expense, the better practice *375would have been simply to have noted an exception to the judgment of Judge Kershaw, which could have been heard on an appeal after a final judgment had been reached, if such judgment had been adverse to appellant. That practice seems to have been adopted in the case of Stark v. Watson (24 S. C., 215), though this court was not called upon then to make any ruling upon the subject. That practice is recommended by the fact, that if, upon the rehearing of the case by the Court of Probate, as directed by Judge Kershaw, the judgment should still be favorable to the present appellant, then this appeal would be unnecessary; but if, on the other hand, it should be unfavorable, the question presented by this appeal could still be considered, as was done in Stark v. Watson. But holding, as we do, that the judgment of Judge Kershaw is appealable, as it in effect presents the question, whether the appellant was entitled to retain a judgment of non-suit practically, we will proceed to consider the question presented by this appeal.
There being no dispute as to the law applicable to the case, the only question presented is whether the Circuit Judge erred in holding that the testimony adduced by the demandant was sufficient to make such a prima facie case of seizin in demandant’s husband during the coverture as would, unless rebutted, entitle her to dower. The testimony is all set out in the “Case,” and is too long to be incorporated here, though it should accompany the report of the case. The demandant was examined by commission, and in answer to the direct interrogatories, she testifies distinctly that her husband owned the lot of land, out of which dower is claimed, during the coverture; - that he was in possession of the lot during coverture, claiming it as his own, and that he sold it to Mr. Black. It also appears from the testimony, that the lot of land was devised by Col. Thomas Taylor “to the children of my niece, Sarah Stark,” and although it is stated in the testimony that the maiden name of the mother of demandant’s husband was Mary S. Hay, yet we cannot doubt, from the testimony, especially that of Mr. Alexander R. Taylor, who says that none of the other nieces of testator married a Stark except one named Grace, that the person mentioned in the will as Sarah Stark was the mother of demandant’s husband. It is true that this testi*376«mony would not be sufficient to establish a legal title in demandant’s husband, even to an undivided portion of the lot, inasmuch as there is no evidence that the testator had title, yet it is a circumstance throwing some light on the question of possession, for the demandant also testified that her husband bought out the interests of the other children of his mother. If this testimony stood alone, we do not think there could be a doubt that the evidence was sufficient to establish a prima facie case of seizin in the husband, inferred from his possession, which was distinctly testified to without any qualification.
It is contended, however, that this testimony of demandant, as to her husband’s possession, is deprived of all force and effect by her answers to the cross interrogatories. On her cross-examination, she does say that her husband never lived on the lot, as it had no house on it; that he never had a tenant on the lot; that he never cultivated it; and that he never enclosed said lot with a fence. This contention can only be sustained by the assumption, that the only way in which a person can have such a possession of a lot of land as would imply seizin, is either by living on it, having tenants on the lot, cultivating it, or enclosing it with a fence; for the witness was not asked whether her husband had ever exercised any other act of ownership over the lot. We do not think that such an assumption is well founded. It is possible that possession may be evidenced by other acts of ownership than those above specified. It seems that the lot was woodland, not in a condition for cultivation or for a residence, and though a fence might have been erected around the lot, yet that was not the only way in which a party could take possession. Even in a case of trespass to try titles, where the evidence of possession is of a much stricter character than in a case of dower, it has been held that marking off a tract of land with a line of stakes might be sufficient (Allen v. Johnson, 2 McMull., 495), or using it for pasture (Porter v. Kennedy, 1 Id., 354); or there may be other modes of evidencing possession. At all events, the positive testimony, that the husband had possession of the lot during the coverture, which he retained until he sold it to Black, is not destroyed by the further testimony, that such possession was not evidenced by either of the modes above specified.
*377The judgment of this court is, that the judgment of the Circuit Court be affirmed, and the case remanded to the Court of Probate for such further proceedings as may be necessary.